MEMORANDUM **
Dennis R. Hopkins, a Washington state prisoner, appeals pro se from the district court’s judgment denying his motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(g). We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.
In his objections to the magistrate judge’s report and recommendation, Hopkins conceded that he had had three or more actions dismissed as frivolous or malicious or for failure to state a claim. In his objections and in his complaint, he alleged serious side effects from taking anti-psychotropic drugs. The district court properly concluded that section 1915(g)’s exception for “imminent danger of serious physical injury” did not apply and that Hopkins could proceed only if he paid the filing fee. See 28 U.S.C. § 1915(g).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.